DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the applicant’s amendment received 08/25/2022. The amendments made to the claims do not place the application in condition for allowance for the reasons set forth below. Claims 1 and 3-5 are pending.
Response to Arguments
Applicant’s assertion filed 08/25/2022 with respect to claim interpretation have been fully considered and are persuasive. Examiner agrees the claims have been amended to include sufficient structure to avoid the limitations therein from being interpreted under 112(f).
Applicant’s arguments filed 08/25/2022 with respect to amended claim 1 have been fully considered and are persuasive. Examiner agrees Ishida in view of Jeong fails to disclose the main body driving mechanism includes both the first and second motors, wherein the base is attachable to the main body driving mechanism as now required by amended claim 1. Therefore, the 103 rejection of claims 1 and 3 by Ishida and Jeong  has been withdrawn and a new rejection has been set forth below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US Pub. No. 2015/0032150), Jeong et al. (US Pub. No. 2014/0094782), and Adler (US PG Pub. 2015/0012010). 
Regarding claim 1, Ishida discloses a surgical robot (10) comprising a robot main body including a hollow flexible shaft (84) having flexibility (84 is a hollow tube thus is relatively flexible or has relative flexibility in that it can be bent with sufficient force applied thereto), a base (18) supporting a proximal end of the hollow flexible shaft (for example, see Figure 1), a hollow bending joint (34) including a proximal end continuous with a distal end of the flexible shaft (for example, see Figure 2), the bending joint (34) being bendable in a direction perpendicular to an axis of the bending joint (for example, see Figure 4B and paragraph 61), a wrist joint (30) continuous with a distal end of the bending joint (34) and rotatable around an axis of the wrist joint (for example, see Figure 5 and paragraph 85), an end effector (12) attached to the wrist joint (30), a hollow torque transmission tube (86, 82; the proximal end of 82 is attached to the distal end of 86 thus forming a hollow torque transmission tube; for example, see paragraph 88 and Figure 15) having flexibility (82, 86 has flexibility in that it can be rotated, advanced, and retracted; for example, see paragraphs 85, 88-89; also, paragraph 82 describes portion 82 being flexible), inserted through the flexible shaft (portion 86 is inserted through 84) and the bending joint (portion 82 is inserted through 34), and including a distal end attached to the wrist joint (for example, see Figure 5 and paragraph 85), and a bending joint operating cable (72/68) inserted through the flexible shaft and including a distal end (68) attached to the bending joint (for example, see Figures 4A-4B and paragraph 77), the bending joint (34) being configured to perform a bending operation by operating the bending joint operating cable (72/68) in an extending direction of the bending joint operating cable (for example, see Figure 4B wherein 72/68 is operated in an extended direction), a guide pipe (204; for example, see Figure 19) having flexibility (204 is a hollow pipe thus is relatively flexible or has relative flexibility in that it can be bent with sufficient force applied thereto), the [hollow] flexible shaft (84) being inserted through the guide pipe (for example, see Figure 1), and a robot main body driving mechanism including a bending joint driving portion that includes a first motor (46; for example, see paragraph 67) configured to operate the bending joint operating cable (72/68) in the extending direction of the bending joint operating cable by a driving force of the first motor (for example, see paragraph 79 and Figure 4B). 
Ishida further discloses the robot main body also includes a wrist joint driving portion in the form of a rotating handle (50) configured to rotate a proximal end of the hollow torque transmission tube (86, 82) by a driving force of the rotating handle (for example, see paragraph 85). Ishida fails to disclose the wrist joint driving portion instead may be in the form of a motor. Jeong also discloses a surgical device comprising an end effector (100; for example, see Figure 1). Jeong teaches the device can be manually operated by handles (handling unit 110 comprising handles; for example, see Figure 1), wherein such manual components can be changed or modified to be driven by an electric motor so that the device can be controlled by an automatic or semi-automatic manipulation system rather than a user’s manual manipulation (for example, see paragraphs 74-77). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Ishida’s wrist joint driving portion as a motor as taught by Jeong. Doing so would enable automatic or semi-automatic manipulation of the wrist joint.
Ishida as modified by Jeong fails to disclose the base is configured to be attachable to the robot main body driving mechanism that includes both the first and second motors such that when the base is attached to the robot body main body driving mechanism, the bending joint operating cable is configured to be operated by the driving force of the first motor and the torque transmission tube is configured to be rotated by the driving force of the second motor. Instead Ishida as modified by Jeong teaches the first motor (46) is within the base (18) and the second motor is attachable to the base (for example, included in a surgical robot as disclosed by Jeong). Adler also discloses a surgical robot (20) including a base (cylindrical portion of a tool 42) for supporting a proximal end of a shaft (shaft of the tool 42) and a robot main body driving mechanism (40). Adler teaches the robot main body driving mechanism (40) includes the motors for operating the surgical tool (for example, see paragraph 39), the base (cylindrical portion of a tool 42) being configured to be attachable to the robot body main body driving mechanism (40), such that when the base is attached to the robot body main body driving mechanism the motors operate the device (for example, see Figures 2-8 and paragraph 30). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the robot main body driving mechanism, which includes the first and second motors, of Ishida as modified by Jeong separate from the base as taught by Adler, the base configured to be attachable to the robot main body driving mechanism as taught by Adler such that when the base is attached to the robot body main body driving mechanism, the bending joint operating cable is configured to be operated by the driving force of the first motor and the torque transmission tube is configured to be rotated by the driving force of the second motor. Doing so would enable the robot main body driving mechanism to operate multiple surgical tools during a procedure (for example, see paragraphs 2 and 30).
Regarding claim 3, Ishida as modified discloses a rigidity of the guide pipe (204) in a bending direction is higher than a rigidity of the hollow flexible shaft in the bending direction (in that 204 is configured to remain straight as the hollow flexible shaft is configured to bend; for example, see also Figure 19).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al., Jeong et al., and Adler as applied to claim 1 above, and further in view of Cunningham et al. (2011/0213361)
Regarding claim 4, Ishida as modified discloses the claimed invention except for the robot main body includes an end effector operating cable inserted through the torque transmission tube and including a distal end attached to the end effector, the end effector is configured to be operated by operating the end effector operating cable in an extending direction of the end effector operating cable, and the robot main body driving mechanism includes an end effector driving portion that includes a third motor 23configured to operate the end effector operating cable in the extending direction of the end effector operating cable by driving force of the third motor. 
Cunningham also discloses a surgical device comprising an end effector (jaws 30, 32) that move between an open and closed configuration. Cunningham teaches an end effector operating cable (70) including a distal end attached to the end effector, the end effector is configured to be operated by operating the end effector operating cable in an extending direction of the end effector operating cable (for example, see paragraph 35). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Ishida’s end effector operator with Cunningham’s end effector operating cable which would be inserted through Ishida’s torque transmission tube such that the distal end is attached to the end effector as taught by Cunningham, the end effector configured to be operated by the end effector operating cable in an extending direction of the end effector operating cable as also taught by Cunningham. The substitution would have yielded predictable results, namely, provided Ishida with a well-known means for opening and closing the jaws of the end effector. 
Ishida as modified by Cunningham fails to disclose an end effector driving portion that includes a third motor 23configured to operate the end effector operating cable in the extending direction of the end effector operating cable by a driving force of the third motor. Instead, Ishida as modified by Cunningham teaches a movable handle (46) for operating the end effector operating cable manually in the extending direction of the end effector operating cable by a driving force of the handle (see Cunningham’s Figure 1 and paragraph 35). However, Jeong further teaches an electric motor included in a surgical robot can be used control the opening and closing of the end effector by directly pulling the opening/closing wires (for example, see paragraph 76). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have changed or modified Ishida as modified by Cunningham’s end effector operating cable such that it is operated by a motor as taught by Jeong, and further provide Ishida as modified by Cunningham’s end effector driving portion as a motor as taught by Jeong. Doing so would also enable automatic or semi-automatic manipulation of the end effector. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided this third motor of Ishida as modified with the first and second motors of the robot main driving mechanism as modified by Adler above (see rejection of claim 1) such that when the base is attached to the robot main body driving mechanism, the end effector operating cable is configured to be operated by the driving force of the third motor. Doing so would enable the robot main body driving mechanism to operate multiple surgical tools during a procedure (for example, see paragraphs 2 and 30 of Adler).
Regarding claim 5, Ishida as modified by Jeong, Cunningham, and Adler discloses the end effector operating cable is attached to the end effector through an internal space of the hollow torque transmission tube (see Cunningham’s 70 attached to 16 through the internal space of the shaft 18 in Figure 3, thus the combination yields the end effector operating cable being attached to Ishida’s end effector through Ishida’s hollow torque transmission tube 86, 82).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        August 29, 2022